Citation Nr: 9924680	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
concussion with headaches and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant honorably served on active duty from October 
1942 to November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for residuals of 
concussion with head ringing and headaches.

In the rating decision on appeal, the RO granted service 
connection for residuals of shrapnel wound, left anterior 
leg, and assigned a noncompensable evaluation.  The appellant 
appealed the noncompensable evaluation.  In an August 1998 
rating decision, the RO granted a 10 percent evaluation for 
residuals of shrapnel wound, left anterior leg.  That same 
month, the appellant submitted a written statement indicating 
that the August 1998 rating decision satisfied his appeal as 
to this claim.  Thus, the claim for a higher evaluation for 
residuals of shrapnel wound, left anterior leg, is no longer 
on appeal.  Stated differently, the hearing officer granted 
the benefit sought by the appellant.


FINDINGS OF FACT

1.  Service connection for residuals of concussion with head 
ringing and headaches was denied by an April 1980 rating 
decision. The appellant did not appeal the decision.  The 
disorder was again denied in April 1981.

2.  Evidence submitted by the appellant since the April 1981 
rating decision is cumulative and redundant.



CONCLUSIONS OF LAW

1.  The April 1981 rating decision, which denied service 
connection for residuals of concussion with head ringing and 
headaches is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1998).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for residuals of 
concussion with ringing in the ears and headaches is final.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that in February 1944, a bomb hit 
close to his foxhole and that he was knocked unconscious for 
a short time.  He states that blood came out of his ears.  He 
states that he went to sick bay the following morning with 
severe headaches and ringing in his head and that he was put 
in the hospital for two weeks.  

Service connection for residuals of concussion with head 
ringing and headaches was denied by the RO in an April 1980 
rating decision.  The evidence of record at that time were 
service medical records, VA medical records, private medical 
records, and the appellant's application.  A description of 
the evidence before the RO at that time follows.

At that time, the appellant stated that he was hospitalized 
in the South Pacific for residuals of a concussion that left 
his head ringing in 1943.  He stated that he also had 
constant headaches as well.

Service medical records reveal that in February 1944, the 
appellant was hospitalized for sinusitis.  The examiner 
stated that for the past week, the appellant had a persistent 
headaches located over the frontal and maxillary sinuses and 
that the appellant had been treated for migraine headaches in 
his unit, but did not respond to treatment.  The examiner 
stated that the headache was not severe and that it had not 
migrated.  He stated that there was no vomiting or nausea.  
The examiner noted, "There is no history of a head injury."  
The appellant reported that he had had a cold prior to the 
onset of the present illness.  Upon physical examination, the 
examiner noted that the appellant's maxillary sinuses were 
not translucent.  His separation examination revealed normal 
examination of the head.  Examination of the ears revealed no 
disease or defect.  Under summary of defects, the examiner 
stated "none."

The appellant underwent a physical examination in April 1947.  
Examination of the nervous system, head, and ears was normal.  
The appellant underwent a physical examination in August 
1949.  Examination of the head, ears, ear drums, and 
neurological system revealed no significant abnormality.  As 
to summary of defects, the examiner stated, "None."  The 
appellant underwent a physical examination in September 1950.  
Examination of the head and ears was normal.  As to defects 
noted, the examiner stated, "None."  The appellant 
underwent a physical examination in October 1950.  
Examination of the head, ears, and ear drums revealed no 
significant abnormality.  As to summary of defects, the 
examiner stated, "None."  In a report of medical history 
completed by the appellant in October 1950, he stated "no" 
to every having or having now frequent or severe headaches 
and dizziness or fainting spells.  He stated that he had not 
had any accidents or injuries.

In a June 1974 letter, Dr. Leonard N. Newmark stated that he 
had seen the appellant in July 1970 and that "[the 
appellant] said that he has very infrequent headaches and 
takes no medication for them.  There has been no head trauma. 
. . .  He denies any infection of the ear or decrease in his 
auditory acuity."  Examination of the head and ears was 
normal.

The appellant underwent a VA examination in March 1977.  The 
appellant reported headaches.  Examination of the head and 
ears were normal.  There was no hearing loss noted.  The VA 
examiner stated that the appellant's head was normal in shape 
and contour.  Pupils were round and equal.  Funduscopic 
examination was negative bilaterally.  Motor cranial nerves 
were intact.

In the April 1980 rating decision, the RO stated that the 
service medical records were silent as to any concussion or 
head injury during active duty.  It stated that residuals of 
concussion with head ringing and headaches was denied, as 
such had not been shown by the evidence of record.  

The evidence at that time did not support the appellant's 
allegation of a head injury in service.  When the appellant 
was hospitalized in February 1944, the diagnosis entered was 
sinusitis.  The appellant reported persistent headaches over 
the frontal and maxillary sinuses.  The appellant reported no 
vomiting or nausea, and the examiner stated specifically, 
"There is no history of a head injury."  Physical 
examinations conducted following 1944 showed no evidence of 
residuals of a head injury and, more importantly, the 
appellant reported no such injury.  The appellant claimed 
that he had had headaches and ringing in the ears since the 
incident in service.  The evidence in the record did not 
substantiate his allegation.  In the June 1974 letter from 
Dr. Newmark, he stated that the appellant had had no head 
trauma and denied any infection of the ear or decrease in his 
auditory acuity.  The March 1977 VA examination revealed no 
findings or diagnosis of residuals of concussion with 
headaches and tinnitus.

In essence, the RO had determined that the appellant had not 
brought forth evidence of incurrence of a head injury or 
concussion in service, that there was no current disability 
related to residuals of concussion with head ringing and 
headaches, nor was there any competent evidence of a nexus 
between service and residuals of concussion with head ringing 
and headaches.  The appellant did not appeal within one year 
of notification of the decision, and the determination became 
final.  The issue of service connection for residuals of 
concussion with head ringing and headaches was revisited in 
April 1981 and denied.  Additional records included the 
appellant's allegations of incurrence of a head injury in 
service with ringing in the ears and headaches.  In March 
1981, W.C.S. reported that he had witnessed the appellant 
being knocked unconscious and losing his teeth.  However, the 
reported injury was in 1948.  The April 1981 rating decision 
was not appealed and it became final.  A claim may be 
reopened upon submitting new and material evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the April 1981 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The appellant underwent a VA examination in February 1997.  
The appellant reported that he had had a concussion in 
February 1944 while serving in the South Pacific.  He 
reported that he was unconscious for an undetermined amount 
of time following a bomb explosion near by and had been 
ultimately hospitalized for two weeks.  The appellant 
reported tinnitus since then and of share twinges of pain on 
a daily basis in various areas of his head.  He reported that 
he had dizziness with nausea and vomiting following the 
concussion but denied dizziness now.  Examination revealed no 
carotid bruits.  Cranial nerve function was otherwise normal, 
and no focal findings were present on motor and sensory 
reflex examinations.  The VA examiner stated, "I suspect 
that [the appellant] did sustain some nerve damage with 
secondary tinnitus and hearing loss as a result of his 
concussion in February of 1944.  His headaches are most 
likely muscle spasm in various areas of the scalp[,] and it 
is uncertain what relationship they have to that head 
injury."

The appellant underwent a VA audiological evaluation in 
February 1997.  The appellant reported that he had received a 
concussion from a bomb explosion in 1944.  He reported 
tinnitus since the explosion, which was medium to loud.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The appellant had an RO hearing in December 1997.  He stated 
that the head injury in service, which caused the concussion, 
did not occur at the time he received the shrapnel wound 
injury (for which he was awarded a Purple Heart).  He stated 
that the bomb went off in February 1944 on the island of 
Tarawa.  He stated that he was hospitalized a couple of days 
later and that dried blood was coming out of both ears.  He 
stated, "I don't remember seeing doctors, but I believe my 
records, some place in my record will show that I was in 
there for a head cold and sinus cold."  He stated that his 
treatment consisted of bed rest.  The appellant was asked why 
the diagnosis shown in the service medical records during 
that hospitalization was sinusitis, to which the appellant 
stated that he did not know since he never had any problems 
with his sinuses.  He noted that he had reentered service 
following his discharge in 1945 and that he purposely did not 
mention the tinnitus or the headaches because he wanted to go 
back into service.  The appellant stated that he was never 
diagnosed with sinusitis after service.  

It must be noted that there are medical records, which have 
not been layed out above, that have been submitted, but such 
are not relevant to the appellant's petition to reopen the 
claim for service connection for residuals of concussion with 
head ringing and headaches.  Thus, such other records are not 
new and material evidence.  38 C.F.R. § 3.156(a).

The Board finds that the appellant's contentions and 
testimony that he had a head injury in service with a 
concussion thereafter are not new and material evidence.  The 
appellant had made the same allegations at the time of the 
April 1980 rating decision and thus such allegations are 
cumulative and redundant of that which was before the RO at 
the time of the April 1980 rating decision and would not be 
new and material evidence.  38 C.F.R. § 3.156(a); see Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

The Board is aware that the appellant was awarded a Purple 
Heart medal in 1996 for the shrapnel injury he received to 
his left leg.  Thus, the appellant is a combat veteran and 
would be entitled to the application of 38 U.S.C.A. § 1154(b) 
(West 1991).  Although the RO did not consider section 
1154(b) in its April 1980 rating decision, the failure to 
apply a statutory or regulatory evidentiary presumption in a 
prior final decision cannot constitute new and material 
evidence.  VAOPGCPREC 38-97 (Dec. 17, 1997); see also Turpen 
v. Gober, 10 Vet. App. 538, 538-39 (1997).   

Although the appellant has alleged that he had a head injury 
in service, which caused a concussion, and that he had 
current tinnitus and headaches because of the head injury, 
the appellant is not competent to state that he has residuals 
of a concussion of tinnitus and headaches.  Moray v. Brown, 5 
Vet. App. 211 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim [for service connection], it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, his statements cannot serve as a basis to reopen his 
claim for service connection for residuals of concussion with 
headaches and tinnitus.

As to the VA examiner's finding that he suspected that the 
appellant sustained some nerve damage with secondary tinnitus 
as a result of his concussion in February of 1944 cannot be 
construed as new and material evidence.  It is apparent that 
the VA examiner's conclusory statement relies on the 
appellant's recitation of his own medical history.  The Board 
finds that the VA examiner's medical opinion is based solely 
upon history provided by the appellant and would not be new 
and material evidence.  See Butler v. Brown, 9 Vet. App. 167, 
170 (1996) (physician's statement is not new and material 
where it relies on the veteran's history).  In the April 1980 
rating decision, the RO had rejected the appellant's claim of 
a head injury or concussion in service, as the service 
medical records and post service medical records had not 
shown evidence of such.  A medical opinion based upon a 
previously rejected premise is not new and material evidence 
to reopen a claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).

Finally, the VA examiner simply stated that "I suspect" 
that the appellant had residuals of a head injury in service.  
Such speculative statement is not a definite diagnosis.  
Regardless, the examiner's suspicion remains based on a 
previously rejected factual premise.  The Board finds that 
the VA examiner's statement is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for residuals of concussion with headaches and 
tinnitus.  See 38 C.F.R. § 3.156(a).

The Board is aware that the appellant reported in a February 
1997 VA audiological evaluation that he had tinnitus.  The VA 
examiner did not enter a diagnosis of such in the examination 
report.  Thus, there is still no diagnosis of tinnitus.  
Additionally, the VA examiner stated in the February 1997 
examination report that he was unable to determine if the 
appellant's headaches were related to the inservice head 
injury.  Such would not assist the appellant in his petition 
to reopen the claim for service connection for residuals of 
concussion with headaches and tinnitus.

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection nor whether 
VA has fulfilled its duty to assist.  See Winters, 12 Vet. 
App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in September 1997, which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).


ORDER

The petition to reopen the claim for service connection for 
residuals of concussion with headaches and tinnitus is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

